NOTICE OF ALLOWABILITY
This notice of allowability is responsive to the amendment of June 23, 2021. By that amendment, claims 10, 12 and 16 were amended; claims 1-9 and 13-15 were withdrawn by applicant; and claims 17-25 were newly presented. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Hornung on August 18, 2021.

The application has been amended as follows: 
Cancel claims 1-9 and 13-15

Amend claim 12 as follows: 

12. A device for preparing a femur of a patient for receipt of a knee implant in both extension and flexion relative to a resected tibia plateau based on applying a tension to medial and lateral collateral ligaments of said patient, comprising: 
a tibial baseplate configured to rest on said resected tibial plateau, 
a tensioner, the tensioner comprising a tensioner body having a tensioner portion, the tensioner portion affixed anteriorly to the tibial baseplate, 
an expander arm comprising an elongated body portion, a superior side of the elongated body portion having a spiked tip adjacent a posterior end thereof, the spiked tip positioned to selectively interact with an intracondylar notch of the knee under tension, the expander arm operatively connected to the tensioner body via the tensioner portion, the tensioner portion configured for use in selectively raising and lowering the expander arm relative to the tibial baseplate to thereby apply the tension to said medial and lateral collateral ligaments of said patient in extension or in flexion, and 
a resection arm assembly, the resection arm assembly configured for selective attachment to the expander arm, the resection arm assembly including a main body portion, the main body portion supporting a medial paddle, the medial paddle configured to abut against a femoral medial condyle, wherein the spiked tip, when interacting with the intercondylar notch, and the medial paddle, when interacting with a posterior portion of the medial condyle, are sized and configured to maintain a space between a [[leading]] proximal face of the main body portion of the resection arm assembly and a resected distal portion of the medial condyle, and 
further comprising a flexion spacer, the flexion spacer configured to attach to the [[leading]] proximal face of the main body portion and sized to fill the space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799